Exhibit 10.30
TEMPLE-INLAND INC.
PERFORMANCE STOCK UNITS AGREEMENT

     
EMPLOYEE:
   
DATE OF GRANT:
   
NUMBER OF PERFORMANCE STOCK UNITS:
   
AWARD PERIOD:
   

This Agreement is entered into between TEMPLE-INLAND INC., a Delaware
corporation (“Temple-Inland”) and the Employee named above, and is an integral
and inseparable term of Employee’s employment as an employee of Temple-Inland or
an Affiliate. In consideration of the mutual covenants hereinafter set forth and
for other good and valuable consideration, Temple-Inland and the Employee hereby
agree as follows:

1.   Grant of Performance Stock Units. Subject to the restrictions, terms and
conditions of this Agreement and the Plan Documents (as hereafter defined),
Temple-Inland hereby awards to the Employee the number of performance stock
units stated above (the “Performance Stock Units”).

2.   Governing Documents. This Agreement and the Performance Stock Units awarded
hereby are subject to all the restrictions, terms and provisions of the
Temple-Inland Inc. 2008 Incentive Plan (the “Plan”) and the Temple-Inland
Standard Terms and Conditions for Performance Stock Units dated ______ (together
with the Plan, the “Plan Documents”) which are herein incorporated by reference
and to the terms of which the Employee hereby agrees. Capitalized terms used in
this Agreement that are not defined herein shall have the meaning set forth in
the Plan Documents.

3.   No Stockholder Rights. The Performance Stock Units will be a book entry
credited in the name of the Employee representing a Restricted Stock Unit Award
under the Plan and are not actual shares of Common Stock. The Employee will not
have the right to vote the Performance Stock Units.

4.   Vesting. Except as otherwise provided in the Plan Documents and subject to
paragraphs 5, 6 and 8 hereof, all of the Employee’s Performance Stock Units
covered hereby shall (to the extent not previously forfeited) vest as of the
occurrence of a Vesting Date, as defined in Exhibit A hereto.

5.   Forfeiture Upon Separation from Service. Except as provided in paragraph 6,
upon the Employee’s Separation From Service prior to a Vesting Date, all
Performance Stock Units granted hereunder shall be forfeited.

6.   Effect of Retirement. Notwithstanding paragraph 5 hereof, if the Employee
incurs a Separation From Service prior to a Vesting Date by reason of
Retirement, the Performance Stock Units shall not be forfeited upon such
Separation from Service, and subject to paragraph 8, shall be paid in accordance
with, and subject to, the terms of paragraph 7 hereof and the Plan Documents.

7.   Payment of Performance Stock Units. Subject to the terms and conditions
hereof, Exhibit A hereto, and the Plan Documents (including without limitation
paragraph 8 hereof), Temple-Inland will pay to the Employee, in cash, the value
of the vested Performance Stock Units as soon as practicable after the
occurrence of a Vesting Date, but not later than ninety days after the Vesting
Date, provided that if the Vesting Date occurs upon a Change in Control, payment
shall be made not later than the fifth business day after the Change in Control.
For purposes hereof, the value of a Performance Stock Unit shall be equal to the
Fair Market Value of a share of Common Stock as of a Vesting Date, plus the
cumulative dividends that would have been paid on the

1



--------------------------------------------------------------------------------



 



    Performance Stock Unit from the Date of Grant had the Performance Stock Unit
been an actual outstanding share of Common Stock.

8.   Committee Discretion to Reduce or Eliminate Payments. Notwithstanding
anything herein to the contrary, except in the case of a Vesting Date that
occurs upon a Change in Control, the Committee may, in its sole discretion,
determine not to pay the Performance Stock Units or determine to pay less than
the Applicable Percentage of the Performance Stock Units set forth on Exhibit A
hereto.   9.   Arbitration. The Employee and Temple-Inland agree that this
Agreement arises out of, and is inseparable from, the Employee’s employment with
Temple-Inland or any of its Affiliates. The Employee and Temple-Inland further
agree to final and binding arbitration as the exclusive forum for resolution of
any dispute of any nature whatsoever, whether initiated by the Employee or
Temple-Inland, arising out of, related to, or connected with Employee’s
employment with, or termination by, Temple-Inland or any of its Affiliates. This
includes, without limitation, any dispute arising out of the application,
interpretation, enforcement, or claimed breach of this Agreement. The only
exceptions to the scope of this arbitration provision are claims arising under
any written agreement between the Employee and Temple-Inland or its Affiliate
that expressly provides that such claims are not subject to binding arbitration.
Arbitration under this provision shall be conducted under the employment dispute
rules and procedures of either the American Arbitration Association or of
JAMS/Endispute, according to the preference of the party initiating such
arbitration. Appeal from, or confirmation of, any arbitration award under this
paragraph may be made to any court of competent jurisdiction under standards
applicable to appeal or confirmation of arbitration awards under the Federal
Arbitration Act. This arbitration provision and related proceedings shall be
subject to and governed by the Federal Arbitration Act.   10.   The Committee
may from time to time modify or amend this Agreement in accordance with the
provisions of the Plan. This Agreement shall be binding upon and inure to the
benefit of Temple-Inland and its successors and assigns and shall be binding
upon and inure to the benefit of the Employee and his or her legatees,
distributees and personal representatives. By signing this Agreement, the
Employee acknowledges and expressly agrees that the Employee has read the
Agreement and the Plan Documents and agrees to their terms. This Agreement may
be executed by Temple-Inland and the Employee by means of electronic or digital
signatures, which shall have the same force and effect as manual signatures. The
Employee acknowledges and agrees that clicking “I Accept” on the Company’s
online grant acceptance screen has the effect of affixing the Employee’s
electronic signature to this Agreement. This Agreement shall be governed by and
construed in accord with federal law, where applicable, and otherwise with the
laws of the State of Texas.

        IN WITNESS WHEREOF, Temple-Inland has caused this Agreement to be duly
executed by its officer thereunto duly authorized, and the Employee has hereunto
set his or her hand, all as of the Date of Grant written above.
TEMPLE-INLAND INC.

                 
By:
               
 
 
 
     
 
Employee    

2



--------------------------------------------------------------------------------



 



Exhibit A
Vesting Date
Performance Goal
1. Vesting Date: Vesting Date means, with respect to the Performance Stock
Units, the earliest of (i) the date the Committee certifies Temple-Inland’s ROI
Peer Group Rank and such rank is in the first or second quartile, (ii) the
occurrence of a Change in Control, and (iii) the Employee’s death or Disability.
The Committee shall certify during ______ (but not later than ______)
Temple-Inland’s ROI Peer Group Rank.
2. ROI Peer Group Rank: If Temple-Inland’s average ROI over the Award Period
falls within the first or second quartile of ROI as compared to the Peer Group,
the Committee shall pay the Applicable Percentage of the Performance Stock Units
as set forth below, provided that the Committee retains full discretion to pay
less than the Applicable Percentage of the Performance Stock Units.

          Peer Group Ranking   Applicable Percentage  
1st Quartile
    100 %
2nd Quartile
    75 %
3rd Quartile and below
    0 %

“Peer Group” means Abitibi-Bowater, Appleton Papers Inc., Boise Inc., Canfor
Corporation, Caraustar Industries, Inc., Cascades Inc., Catalyst Paper
Corporation, Domtar Inc., Glatfelter (P.H.) Company, Graphic Packaging,
International Paper Company, MeadWestvaco Corporation, Mercer International
Inc., Neenah Paper Inc., Newark Group (The) Inc., NewPage Corp., Packaging
Corporation of America, Rock-Tenn Company, Smurfit-Stone Container Corporation,
Temple-Inland Inc., Verso Paper, Wausau Paper Corp., and West Fraser Timber Co.;
provided, however, that a company will be removed from the Peer Group if for any
year during the Award Period (a) it ceases to be required to file either a Form
10-K or Form 40-F, or (b) less than 80% of its total revenues (as reported in
Form 10-K or in the case of a Canadian company that does not file a Form 10-K,
the Canadian company’s Form 40-F) are from either (i) paper
manufacturing/conversion or (ii) lumber and panels.
“ROI” means operating income, excluding Significant Unusual Items, divided by
beginning of year total assets, excluding certain assets (assets held for sale,
municipal bonds related to capital leases, financial assets of special purpose
entities, discontinued operations, and acquisitions/divestitures on a weighted
average basis),and less current liabilities (excluding current portion of
long-term debt).
“Significant Unusual Items” are income items reported in the Form 10-K or Form
40-F that represent the recognition of income from multiple years’ activities in
the current year (for example, gain on the sale or disposition of an asset, and
refunds, rebates, settlements, and credits that represent recognition of income
from multiple years’ activities). An item will be included as a Significant
Unusual Item only if it exceeds $1 million.

3



--------------------------------------------------------------------------------



 



TEMPLE-INLAND INC.
STANDARD TERMS AND CONDITIONS
FOR PERFORMANCE STOCK UNITS

1.   Certain Definitions: For purposes of this Temple-Inland Inc. Standard Terms
and Conditions for Performance Stock Units (the “Standard Terms and
Conditions”), the Temple-Inland Inc. 2008 Incentive Plan (the “Plan,” and
together with the Standard Terms and Conditions, the “Plan Documents”), and
Performance Stock Units to which this Standard Terms and Conditions applies, the
following terms shall have the meanings set forth below:

  a.   Award Period: means the Award Period specified in a Performance Stock
Units Agreement.     b.   Change in Control:

  i.   A change in control shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

  (1)   any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of Temple-Inland (not including in the securities beneficially
owned by such Person any securities acquired directly from Temple-Inland or its
Affiliates) representing 20% or more of the combined voting power of
Temple-Inland’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clauses
(a), (b) or (c) of paragraph (3) below;     (2)   within any twenty-four
(24) month period, the following individuals cease for any reason to constitute
a majority of the number of directors then serving on the Board: individuals
who, on the Effective Date, constitute the Board and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of Temple-Inland) whose
appointment or election by the Board or nomination for election by
Temple-Inland’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended;     (3)   there is consummated a merger,
consolidation of Temple-Inland or any direct or indirect subsidiary of
Temple-Inland with any other corporation or any recapitalization of
Temple-Inland (for purposes of this paragraph (3), a “Business Event”) unless,
immediately following such Business Event (a) the directors of Temple-Inland
immediately prior to such Business Event continue to constitute at least a
majority of the board of directors of Temple-Inland, the surviving entity or any
parent thereof, (b) the voting securities of Temple-Inland outstanding
immediately prior to such Business Event continue to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of Temple-Inland or any subsidiary of Temple-Inland, at least 60% of the
combined voting power of the securities of Temple-Inland or such surviving
entity or any parent thereof outstanding immediately after such Business Event,
and (c) in the event of a recapitalization, no Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of Temple-Inland or such
surviving entity or any parent thereof (not including in the securities
Beneficially Owned by such Person any securities acquired directly from
Temple-Inland or its Affiliates) representing 20% or more of the combined voting
power of the then outstanding securities of Temple-Inland or such surviving
entity or any parent thereof (except to the extent such ownership existed prior
to the Business Event);

4



--------------------------------------------------------------------------------



 



  (4)   the shareholders of Temple-Inland approve a plan of complete liquidation
or dissolution of Temple-Inland;     (5)   there is consummated an agreement for
the sale, disposition or long-term lease by Temple-Inland of substantially all
of Temple-Inland’s assets, other than (a) such a sale, disposition or lease to
an entity, at least 50% of the combined voting power of the voting securities of
which are owned by shareholders of Temple-Inland in substantially the same
proportions as their ownership of Temple-Inland immediately prior to such sale
or disposition or (b) the distribution directly to Temple-Inland’s shareholders
(in one distribution or a series of related distributions) of all of the stock
of one or more subsidiaries of Temple-Inland that represent substantially all of
Temple-Inland’s assets; or     (6)   any other event that the Board, in its sole
discretion, determines to be a Change in Control for purposes of the Performance
Stock Units. Notwithstanding the foregoing, a “Change in Control” under clauses
(1) through (5) above shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the common stock of Temple-Inland
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in one or more entities which,
singly or together, immediately following such transaction or series of
transactions, own all or substantially all of the assets of Temple-Inland as
constituted immediately prior to such transaction or series of transactions.

  ii.   For purposes of this definition of “Change in Control”:

  (1)   “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.     (2)   “Beneficial Owner” shall have
the meaning set forth in Rule 13d-3 under the Exchange Act.     (3)   “Effective
Date” means, the Date of Grant of the applicable Performance Stock Units.    
(4)   “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.     (5)   “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (i) Temple-Inland or any
of its subsidiaries, (ii) a trustee or other fiduciary holding securities under
an employee benefit plan of Temple-Inland or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of Temple-Inland in substantially the same proportions as their
ownership of stock of Temple-Inland.

  c.   Disability: means Separation From Service due to a Participant’s becoming
disabled (within the meaning of Section 409A of the Code).     d.   Participant:
means any Eligible Person who has been awarded Performance Stock Units pursuant
to the Plan.     e.   Performance Stock Units: means a book entry representing
an award of Restricted Stock

5



--------------------------------------------------------------------------------



 



      Units that are subject to restrictions as provided herein.     f.  
Performance Stock Units Agreement: means the written agreement evidencing an
award of Performance Stock Units executed by Temple-Inland and an Eligible
Person.     g.   Retirement: means a Participant’s Separation From Service after
either (i) attaining age 65 or (ii) attaining age 55 and completing at least
five years of service with Temple-Inland or any of its Affiliates.     h.  
Separation From Service: means a Participant’s separation from service (within
the meaning of Section 409A of the Code) with Temple-Inland (or other applicable
service recipient, within the meaning of Section 409A of the Code) after the
Date of Grant of the relevant Performance Stock Units.     i.   Temple-Inland:
means Temple-Inland Inc. and any successor thereto.

Capitalized terms used herein but not defined herein shall have the meaning
assigned to such terms in the Plan.

2.   Acceptance of Performance Stock Units Agreement: Performance Stock Units
shall be immediately cancelled and expire if the applicable Performance Stock
Units Agreement is not accepted (in such manner as may be specified by
Temple-Inland) by such Participant (or his or her agent or attorney) and
delivered to Temple-Inland (in such manner as may be specified by Temple-Inland)
within 60 days after the Date of Grant of the Performance Stock Units (unless an
extension of such deadline for extenuating circumstances is approved by a Vice
President of Temple-Inland).

3.   Form of Awards: Performance Stock Units, when issued, will be represented
by a book entry in the name of the Participant.

4.   Nonalienation of Benefits: Except as required by applicable law, no right
or benefit under the Plan or any Performance Stock Units Agreement shall be
subject to anticipation, alienation, sale, assignment, hypothecation, pledge,
exchange, transfer, encumbrance or charge, and any attempt to anticipate,
alienate, sell, assign, hypothecate, transfer, pledge, exchange, transfer,
encumber or charge the same shall be void. No right or benefit hereunder shall
in any manner be liable for or subject to the debts, contracts, liabilities or
torts of the person entitled to such benefit. If any Participant shall become
bankrupt or attempt to anticipate, alienate, sell, assign, hypothecate, pledge,
exchange, transfer, encumber or charge any right or benefit under the Plan or
any Performance Stock Units Agreement, then such right or benefit shall, in the
discretion of the Committee, cease and terminate, and in such event, the
Committee in its discretion may hold or apply the same or any part thereof for
the benefit of the Participant or his beneficiary, spouse, children or other
dependents, or any of them, in such manner and in such proportion as the
Committee may deem proper.

5.   Withholding: A Participant shall be obligated to satisfy all applicable
federal, state and local tax withholding requirements attributable to the
Performance Stock Units, and Temple-Inland’s obligation to pay Performance Stock
Units in accordance with, and subject to the terms of, the applicable
Performance Stock Units Agreement, shall be subject to the satisfaction of
applicable federal, state and local tax withholding requirements. Performance
Stock Unit payments that are withheld to satisfy applicable withholding taxes
shall be determined based on the Fair Market Value of the Common Stock on the
date the withholding tax obligation arises. Only the required statutory minimum
tax may be withheld; excess tax withholding is not allowed.

6.   No Right to Continued Employment; No Additional Rights: Nothing contained
in the Plan or in any Performance Stock Units Agreement shall confer on any
Participant any right to continue in the employ of Temple-Inland or any of its
Affiliates or interfere in any way with the right of Temple-Inland or an
Affiliate to terminate the employment of a Participant at any time, with or
without cause, notwithstanding the Performance Stock Units awarded to the
Participant may be forfeited. Nothing in the Plan Documents or any Performance
Stock Units Agreement shall be construed to give any employee of Temple-Inland
or any Affiliate any right to receive an award of Performance Stock Units or

6



--------------------------------------------------------------------------------



 



    as evidence of any agreement or understanding, express or implied, that
Temple-Inland or any Affiliate will employ the Participant in any particular
position or at any particular rate of remuneration, or for any particular period
of time.   7.   Changes in Stock: In the event of any change in the outstanding
stock covered by Performance Stock Units by reason of any stock dividend,
split-up, spin-off, recapitalization, reclassification, combination or exchange
of shares, merger, consolidation or liquidation or the like, the Committee shall
provide for a substitution for or adjustment in the number and class of shares
covered by the Performance Stock Units. The Committee’s determination with
regard to any such substitution or adjustment shall be conclusive. The Committee
may at any time, in its sole discretion, make such amendments to the terms of
Performance Stock Units Agreements as it deems necessary or appropriate to
reflect any adjustments or substitutions made pursuant to this paragraph.   8.  
Exclusion from Pension, Profit-Sharing and Other Benefit Computations: By
acceptance of a Performance Stock Units award under the Plan, a Participant
shall be deemed to have agreed that any compensation arising out of the award
constitutes special incentive compensation that shall not be taken into account
as “salary”, “pay”, “compensation” or “bonus” in determining the amount of any
payment under any pension, retirement or profit-sharing plan of Temple-Inland or
any Affiliate. In addition, each Participant shall be deemed to have agreed that
neither the award, vesting nor payment of Performance Stock Units shall be taken
into account in determining the amount of any life insurance coverage or short
or long-term disability coverage provided by Temple-Inland or any Affiliate.  
9.   Nonqualified Deferred Compensation: It is the intention of the Company that
the compensation under the Performance Stock Units award shall not be considered
nonqualified deferred compensation under Section 409A of the Code and
Temple-Inland shall administer and interpret this Standard Terms and Conditions
and the Performance Stock Units Agreement (the “Agreements”) accordingly. If any
provision contained in the Agreements conflicts with the compensation under the
Performance Stock Units award not being subject to Section 409A of the Code, the
Agreements shall be deemed reformed so as to cause the compensation not to be
subject to Section 409A of the Code. In no event whatsoever shall Temple-Inland
be liable for any additional tax, interest or penalties that may be imposed on a
Participant by Section 409A of the Code or any damages for failing to comply
with Section 409A of the Code.   10.   Applicability: This Standard Terms and
Conditions shall apply to Performance Stock Units as to which the Committee
designates it as applying, and the Committee may designate it as applying in
whole or in part in its discretion to a Performance Stock Units award.   11.  
Plan Controls: In the event of any conflict between the Plan and the terms of a
Performance Stock Units Agreement or the Standard Terms and Conditions, the Plan
shall govern.

7